Citation Nr: 1808029	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from May 1969 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In November 2017, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to provide the Veteran with a new VA examination and associate his VA treatment notes with the claims file. 

The Veteran last underwent a VA examination in January 2012, during which the examiner rendered a diagnosis of a bilateral knee strain.  While acknowledging the in-service knee treatment and diagnoses, the examiner opined that the strain was not related to service because there was no documentation of bilateral knee complaints until 2011, which was more than 30 years after discharge.  The Veteran challenges the 2012 examination, because he believes his knees were not thoroughly evaluated at the time.  Although he was provided with x-rays of the knees during the examination, he argues that the damage to his cartilage would not be shown on x-rays; rather, he asserts that a different diagnostic study that shows cartilage abnormalities should have been conducted.  The Board agrees, and for this reason, finds the January 2012 VA examination and opinion inadequate to decide the claim.    

Lastly, the Veteran indicated that he received treatment for his knees at the VA; however, no treatment records are associated with the claims file.  On remand, these should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA treatment notes are associated with the claims file, to include from Pembroke Pines. 

2.  Thereafter, provide the Veteran with an appropriate VA examination to determine the nature and etiology of his currently diagnosed bilateral knee disability.  The claims file, and a copy of this remand, shall be made available to the examiner for review in conjunction with the examination.  All indicated diagnostic studies should be conducted.   

After a complete review of the claims file and a physical examination of the Veteran, the examiner is asked to: 

a)  Identify all knee disabilities, currently shown, specifically to include any cartilage damage or chondromalacia.
 
b)  For EACH knee disability currently shown, provide an opinion as to whether it had its onset during active duty service or is otherwise related to it, including the lay statements as to continuing knee symptoms since service.  

In doing so, address the sick call treatment entries dated in June 1969, September 1969, November 1969, December 1969, and the February 1971 consultation sheet, and STRs dated in February 1972, March 1972, June 1972, and January 1973.

Note: the lack of contemporaneous medical records or treatment is not an absolute bar to service connection.

The examiner should provide a complete rationale for the opinion.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




